DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite recording, analyzing and storing data, the language in the context of the claim can practically be performed in the mind. If a claim limitation, under its broadest reasonable interpretation this covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Metal Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – an information processing system that extracts log data. The system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of extracting using an information processing system to amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-13 fail to include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.
Claims 14 and 15 are directed to an abstract idea for the same reasons indicate above.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 discloses a computer readable medium and applicant's specification is silent to the definition of a computer readable medium.  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable data carrier.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakitani (US 2021/0019323).
As to claim 1, Wakitani discloses an information processing system that extracts a specified piece of log data or a specified field that constitutes the specified piece of log data, from a log file in which pieces of log data having different recording formats are mixed, the information processing system comprising: 
a format-information recording portion configured to store format information in which a determination condition to identify a recording format of the specified piece of log data is contained (¶0047); 
an extraction-condition recording portion configured to store an extraction condition to extract the specified piece of log data or the specified field that constitutes the specified piece of log data (¶0048); and 
an extraction processing portion configured to extract the specified piece of log data or the specified field that constitutes the specified piece of log data, from the log file by using the format information stored in the format-information recording portion and the extraction condition stored in the extraction-condition recording portion (¶0049 & ¶0053).



As to claim 3, Wakitani discloses the information processing system according to claim 1, wherein the log file comprises pieces of log data generated from a plurality of apparatuses and having different recording formats (¶0047).

As to claim 4, Wakitani discloses the information processing system according to claim 3, wherein the pieces of log data having different recording formats are transmitted via a predetermined communication protocol, and recorded in the log file in an order in transmission (¶0071).

As to claim 5, Wakitani discloses the information processing system according to claim 1, further comprising an output portion configured to output the specified piece of log data extracted by the extraction processing portion or the specified field that constitutes the specified piece of log data (¶0058).

As to claim 6, Wakitani discloses the information processing system according to claim 1, further comprising a sort control portion configured to sort, by using a sort key, the specified piece of log data extracted by the extraction processing portion or the specified field that constitutes the specified piece of log data (¶0052).



As to claim 8, Wakitani discloses the information processing system according to claim 1, further comprising a work terminal that comprises a user interface configured to set the format information and/or the extraction condition (¶0081).

As to claim 9, Wakitani discloses the information processing system according to claim 8, wherein the work terminal comprises an output portion configured to output the specified piece of log data extracted by the extraction processing portion or the specified field that constitutes the specified piece of log data (¶0080).

As to claim 10, Wakitani discloses the information processing system according to claim 9, wherein an output format in which the specified field is outputted is different from a format in which the specified piece of log data or the specified field is recorded (¶0076).

As to claim 11, Wakitani discloses the information processing system according to claim 8, wherein the log file comprises pieces of log data generated from a plurality of production apparatuses and having different recording formats (¶0064).

As to claim 12, Wakitani discloses the information processing system according to claim 11, wherein the plurality of production apparatuses comprises a robot and/or a robot hand (¶0045).

As to claim 13, Wakitani discloses the information processing system according to claim 3, wherein the pieces of log data having different recording formats are transmitted via a network, and recorded in the log file (¶0047 & ¶0065).

As to claim 14, Wakitani discloses an information processing method that extracts a specified piece of log data or a specified field that constitutes the specified piece of log data, from a log file in which pieces of log data having different recording formats are mixed, the information processing method comprising: 
preparing, by a control device, format information in which a determination condition to identify the recording format of the specified piece of log data is contained (¶0047); 
preparing, by the control device, an extraction condition to extract the specified piece of log data or the specified field that constitutes the specified piece of log data (¶0048); and 
extracting, by the control device, the specified piece of log data or the field that constitutes the specified piece of log data, from the log file by using the format information and the extraction condition (¶0049 & ¶0053).

As to claim 15, Wakitani discloses a computer-readable recording medium storing a program that causes a computer to perform each process of the information processing method according to claim 14 (Claim 14 rejection and ¶0087).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art Kumarasamy (US 2013/0227352) discloses a log monitoring system uses log monitoring rules to monitor log data generated by applications executing on a client computing device. By monitoring log data, the system detects that one or more triggering events have occurred on the client computing device. In response, the log monitoring system can perform one or more appropriate remedial actions. Additionally, in response to the detected event(s), the log monitoring system can extract a select subset of relevant data from the client and transmit the subset of data to a separate repository for storage and/or processing (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES EHNE/Primary Examiner, Art Unit 2113